DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2602214 to Paul Hines (Hines) in view of US 4,426,844 to Nakano.
Regarding claim 16, Hines discloses a propulsion system for an aircraft, comprising: 
a reciprocating engine (4, gig. 5) housed within a fuselage (fig. 4, Abstract); 
a continuously variable transmission (3, variable transmission, fig. 5) housed within the fuselage and configured to be mounted at least partially above the reciprocating engine (See fig. 5), 
a liquid cooled exhaust system (7, fig. 5) internal to the fuselage; and 
a first ducted-fan assembly (9A, fig. 5), external to the fuselage, powered by the reciprocating engine via a drive shaft (shaft through 3) connected to the continuously variable transmission internal to the fuselage,

a turbocharger (6A, 6B, fig. 5), internal to the fuselage, configured to compress engine inlet air to control the temperature and pressure of the air entering the engine during at least one flight phase; and
an intercooler (8A, 8B, fig. 5), internal to the fuselage, configured to cool exhaust air
However, Hines does not disclose a catalytic converter and that the intercooler cools the exhaust air prior to the exhaust air entering a catalytic converter.
However, having an exhaust catalytic converter in the exhaust passage downstream of intercoolers is well known in the art. Catalytic converter treat the toxic exhaust emissions. Nakano discloses a liquid cooled muffler (5, figs. 1-2) that includes a catalyst (11, fig. 2) (See Column 2, lines 5-25).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Nakano with the device of Hines and use catalytic liquid cooled muffler of Nakano so that the exhaust system of an engine can be simplified (See Abstract, Column 1, lines 40-50).
Since the muffler (7) of Hines is already downstream of intercooler (8A and 8B), once teachings of Nakano are applied to system of Hines, the intercooler will cool the exhaust air prior to the exhaust air entering a catalytic converter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0197337 to Tsunekawa et al.
US 2016/0311530 to Smith
US 2018/0065743 to Vondrell et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S/Examiner, Art Unit 3746 

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746